Order entered January 28, 2020




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-00426-CR

                    JAVEON DEROID DALCOURZUBER, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                          Trial Court Cause No. F-1510957-J

                                         ORDER
       The State’s second motion for extension of time to file its brief is GRANTED. The

State’s brief is deemed FILED January 27, 2020.


                                                   /s/   DAVID L. BRIDGES
                                                         PRESIDING JUSTICE